UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) [X] Annual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended: December 31, 2006 OR [] Transition report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the Transition Period From to Commission file number 1-8308 Luby's Savings and Investment Plan (Full title of the plan) 13111 Northwest Freeway Suite 600 Houston, Texas77040 (Address of principal executive office) Table of Contents Item 1 Audited Statements of Net Assets Available for Benefits Audited statements of net assets available for benefits at December 31, 2006 and 2005, prepared in accordance with the financial reporting requirements of ERISA are filed herewith as an exhibit. Item 2 Audited Statement of Changes in Net Assets Available for Benefits Audited statement of changes in net assets available for benefits for the year ended December 31, 2006, prepared in accordance with the financial reporting requirements of ERISA are filed herewith as an exhibit. REQUIRED INFORMATION Item 1 Audited Statements of Net Assets Available for Benefits Audited statements of net assets available for benefits at December 31, 2006 and 2005, prepared in accordance with the financial reporting requirements of ERISA are filed herewith as an exhibit. Item 2 Audited Statement of Changes in Net Assets Available for Benefits Audited statement of changes in net assets available for benefits for the year ended December 31, 2006, prepared in accordance with the financial reporting requirements of ERISA are filed herewith as an exhibit. SIGNATURE The Plan.Pursuant to the requirements of the Securities Exchange Act of 1934, the administrator of the plan has duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. LUBY'S SAVINGS AND INVESTMENT PLAN Date: June 29, 2007 By: /s/Peter Tropoli Peter Tropoli Senior Vice President-Administration EXHIBIT INDEX 1 Audited financial statements, notes thereto, and supplemental schedule 2 Consent of Padgett, Stratemann & Co., L.L.P. 99.1 Certification by the CEO pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 99.2 Certification by the CFO pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002
